Citation Nr: 1520598	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for thoracic spine arthritis, claimed as a back disorder.

2.  Entitlement to service connection for cervical spine arthritis, claimed as a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2001 to December 2001, and from January 2005 to October 2005, including service in Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issues on appeal have been re-characterized as service connection for thoracic and cervical spine arthritis disabilities to encompass the claimed back and neck pain, other potentially relevant symptoms, and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

In April 2011, the Veteran testified at a Board hearing conducted at the Roanoke RO before the undersigned Veterans Law Judge (a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.

In August 2011, the Board remanded the matter for additional development, which has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran injured the mid back in service, including during combat.

2.  The Veteran currently has thoracic spine arthritis.

3.  Symptoms of thoracic spine arthritis have been "continuous" since service separation.

4.  The Veteran injured the neck in service, including during combat.

5.  The Veteran currently has cervical spine arthritis.

6.  Symptoms of cervical spine arthritis have been "continuous" since service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for thoracic spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The claims for service connection for neck and back disorders have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for back and neck disorders.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Thoracic Spine Arthritis

The Veteran asserts that a current thoracic spine disorder is related to duties as a combat engineer in service.  Specifically, the Veteran contends that exposure to improvised explosive devices (IEDs) while serving in Iraq, as well as carrying heavy equipment, resulted in a permanent back disorder.  See, e.g., February 2011 letter.

The Board finds that the Veteran injured the mid back in service, including during combat.  First, service treatment records reflect treatment for mid back pain in September and October 2005.  Second, the Veteran has provided written statements and oral testimony reporting that the mid back was injured on more than one occasion when vehicle convoys were hit by IEDs.  See id.; April 2011 Board hearing transcript at 11.  The DD Form 214 reflects service as a combat engineer, and service personnel records show service in Iraq.  The Board finds that the Veteran's competent lay account of his duties in service and exposure to IEDs are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was an in-service mid back injury.

The Board next finds that the Veteran currently has a thoracic spine disability.  X-ray testing performed during the December 2011 VA examination revealed thoracic spine arthritis.

The Board also finds that the evidence is at least in equipoise as to whether the Veteran has experienced "continuous" symptoms of thoracic spine arthritis since service separation.  The Veteran has stated that back pain began in service and has been present since service separation.  See February 2011 letter; August 2011 letter.  A letter from a private chiropractor indicates that the Veteran reported onset of back pain in 2005 or 2006; however, the private chiropractor also opined that back pain became more chronic due to wearing constricting gear in service.  VA treatment records from January 2007 include history reported by the Veteran indicating onset of back pain in Iraq.

In sum, the evidence includes lay statements and medical history reported for treatment purposes which tend to show that chronic back pain began in service, or shortly after service, and has been continuous since service separation in October 2005.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of thoracic spine arthritis have been continuous since service separation; therefore, the criteria for presumptive service connection for thoracic spine arthritis based on continuous post-service symptoms of arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for thoracic spine arthritis (claimed as a back disorder) on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  

Service Connection for Cervical Spine Arthritis

Similar to the discussion above, the Veteran asserts that service connection is warranted for a current neck disorder based on exposure to IEDs in Iraq, as well as carrying heavy equipment.  See, e.g., February 2011 letter.

The Board finds that the Veteran injured the neck in service, including during combat.  Although there is no treatment for a neck injury or disease in service, the Veteran has provided consistent written statements and oral testimony describing injuries to the neck from IED explosions in Iraq and heavy weight bearing associated with combat engineer duties.  Similar to the discussion above, the Board finds that the Veteran's competent lay account of his duties in service and exposure to IEDs are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington, 19 Vet. App. at 368.  For these reasons, the Board finds that there was an in-service neck injury.

The Board next finds that the Veteran has a cervical spine disability.  The same December 2012 VA examination X-ray report that revealed arthritis in the thoracic spine also revealed cervical spine arthritis.

Lastly, the Board finds that the evidence is at least in equipoise as to whether symptoms of cervical spine arthritis have been "continuous" since service separation.  The Veteran has stated that neck pain began in service and has been present since service separation.  See February 2011 letter; August 2011 letter.  During the April 2011 Board hearing, the Veteran emphasized how neck pain began in service, and has often occurred simultaneously with the back pain.  See Board hearing transcript at 10, 20.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of cervical spine arthritis have been continuous since service separation; therefore, the criteria for presumptive service connection for cervical spine arthritis based on continuous post-service symptoms of arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for cervical spine arthritis (claimed as a neck disorder) on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  


ORDER

Service connection for thoracic spine arthritis is granted.

Service connection for cervical spine arthritis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


